The petitioner, Susan D. Lourie, appeals from a judgment of a single justice of this court denying her petition pursuant to G. L. c. 211, § 3. We affirm.
The petitioner sought relief from various orders of the Probate and Family Court, including at least one contempt order and an order directing her to meet with a guardian ad litem, to liquidate an asset, and to pay her share of the cost of the guardian ad litem from the proceeds. The single justice denied the petition on the basis that the petitioner has or had other avenues of relief available. The case is now before us pursuant to S.J.C. Rule 2:21, as amended, 434 Mass. 1301 (2001), which requires a showing that “review of the trial court decision cannot adequately be obtained on appeal from any final adverse *1024judgment in the trial court or by other available means.” S.J.C. Rule 2:21 (2). The petitioner has not made such a showing. She has filed neither a memorandum in accordance with rule 2:21 nor a brief. In a two-page letter filed in this court, which she states she is submitting in lieu of a brief “for fear of full retaliation” against her and her children, she states that “the laws were not adhered to in [her] case,” but she does not elaborate; nor does she address the single justice’s judgment from which she appeals.1 Nothing in the petitioner’s submission suggests that the single justice erred or abused his discretion in denying her petition or that this case presents the type of exceptional circumstances that require the exercise of this court’s extraordinary power of general superintendence.
The case was submitted on the papers filed, accompanied by a memorandum of law. !
Susan D. Lourie, pro se.

Judgment affirmed.


Several months prior to filing this letter, the petitioner also filed a two-sentence document that she indicated was her “appeal” from the judgment of the single justice, which stated that “[t]his matter in its numerous initial, modified, unissued, reissued, orders has been brought to the attention of the Appeals Court to no avail. The petitioner, Mother, seeks to Appeal the decision of the Single Justice to the Full Supreme Judicial Court.”